Nothing appears in this case to take it out of the general principal, that the statute of limitations begins to run from the time the plaintiff has cause of action against the defendant. In the year 1786 the defendant received the money to the use of the plaintiff, who might then have instituted a suit, and consequently in three years from that time the pleading the statute would bar his recovery.
Cited: Com'rs v. MacRae, 89 N.C. 97; Rhodes v. Love, 153 N.C. 474.
NOTE. — See Sweat v. Arrington, 3 N.C. 129. *Page 263